Dawson, J.
(concurring): While I acquiesce in the foregoing decision, the opinion seems open to the deduction that a mere preponderance of evidence is sufficient to support a judgment in any and all civil cases. That is merely the ordinary rule. In our own reports are many cases where it was declared or recognized that a mere preponderance of evidence was not enough, and where clear, decisive and satisfactory proof was required to support the judgment. A few of these are: Long v. Duncan, 10 Kan. 294; Baldwin v. Baldwin, 73 Kan. 39, 84 Pac. 568; Anderson v. Anderson, 75 Kan. 117, 88 Pac. 742; Wooddell v. Allbrecht, 80 Kan. 736, 104 Pac. 559; Nash v. Harrington, 110 Kan. 636, 644, 205 Pac. 354; Bateman v. Franklin, 114 Kan. 183, 217 Pac. 318; Rooney v. McDermott, 121 Kan. 93, 98, 246 Pac. 183; Bowen v. Galloway, 125 Kan. 568, 264 Pac. 1038.